On Rehearing.
PER CURIAM.
This petition may be divided into three parts.The first, which deals with the question of adjustability, is substantially but a restatement of the argument presented on the hearing of the appeal. The second is devoted to a dissertation in support of the proposition that it would require inventive genius to transform the machine of patent 250,991 into the machine of the patent in suit. This court did not hold the converse of that proposition, as is apparent from a reading of the opinion. Finally, it is suggested that prior art patent No. 250,991 was “not offered in evidence.” It is set up in the answer, and is printed and indexed in the record. It is referred to in large type in appellants’ brief, which appellee’s counsel admit was before them when they prepared their own (see page 5 thereof); it was twice referred to on the oral argument, and one member of the court asked a question about it, but no objection to its consideration was presented. Moreover, the very counsel who signs this petition for rehearing, on cross-examination of a witness (record, page 394) said: “X-Q. 137. I call your attention to patent No. 250,991, * * * and ask you whether this patent does not represent the construction of the six machines,” etc.? and followed this question with four others, referring to the same patent. In view of these circumstances, the objection made at this late day, that the examiner did not formally mark it in evidence as an exhibit, is not one calculated to commend itself to an appellate court.
A similar objection is raised to prior patent 366,793, also referred to in the opinion. Except for the questions on cross-examination, the facts with regard to this are the same. It is printed in the record, and, as the court’s annotations show, counsel on both sides read from it and discussed it, with no suggestion from any one that it was not properly there.
The petition is denied.